 386DECISIONS OR NATIONAL LABOR RELATIONS BOARDemployees, professional employees, guards, the head meat cutter, pro-duce department head, assistant manager, and all other supervisors aas defined in the Act.[Text of Directon of Election omitted from publication.]s The Petitioner contendsthatthe Collins Mart section or department heads are non-supervisory employees.The Intervenor and the Employers took no position on this matter.As thehead meatcutter,produce department head,and assistant manager possess theauthority to discharge employees,we findthat theyare supervisors within the meaningof .the Act,and exclude them.FWD CorporationandAssociated Unions of America, Office andProfessionalWorkers Local 15.1CaseNo. 18-RC-4898.Au-gust 30, 196$DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Max Rotenberg, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.C2.The Petitioner claims to represent certain employees of the Em-ployer.3.On March 31, 1942, the Petitioner was certified as the collective-bargaining representative for a unit of office, local sales, technical,and other salaried employees at the Employer's plant at Clinton-ville,Wisconsin. In July 1960 the Petitioner requested the Board toclarify its certification to find that certain employees were includedwithin the certified unit.The Board ordered a hearing on the issuesraised by the motion for clarification and on May 6, 1961, issued itsSupplemental Decision and Order 2 in which it stated:In view of the age of the certificate, the numerous changes fromthe certificate's unit description made by the parties in the col-lective-bargaining contracts negotiated since the certification, andthe exclusion of some or all of the individuals in dispute from someor all of these contracts, we find that the unit for which the Peti-tioner is bargaining representative is too indeterminate at this time'The Petitioner's name appears as amended at the hearing.'FWD Corporation,131 NLRB 404.138 NLRB No. 44. FWD CORPORATION387to permit resolving by motion for clarification the question whetherthe disputed individuals belong in the unit. The Petitioner shouldfile a new petition for certification of representatives to resolve thisquestion.The Board will then decide in the light of present con-ditions what is the appropriate unit and whether any employeesbecauseof bargaining history should be permitted to vote sep-arately before including them in the unit.The bargaining contract for the office and clerical unit expired August31, 1961, and shortly thereafter, pursuant to the Board's invitation,the Petitioner filed the instant petitionseeking aunitof allsalariedoffice employees at the Clintonville plant.The Employernow urgesthe Board to examine whether the Peti-tioner has submitted a showing of interest amounting to at least 30percent of the employees in its requested unit, and contends that thepetition should be dismissed in the absence of such -a showing.Webelieve this contention to be without merit.The petitioning Union hasrepresented most of the employee classifications in the unit for 20years; its last contract with the Employer required that the employeeswhom it represented become and remain members of the Union, pursu-ant to a valid union-security provision; and the Board had already ad-vised the Petitioner that it would only determine the issues with re-spect to the scope of the unit if a petition were filed.We are satisfied,under these circumstances, that the Petitioner has a current interestin an office unit which is sufficient to justify the holding of an electioneven though it has not submitted authorization cards from as manyas 30 percent of the employees in its requested unit.'We find that a question affecting commerce exists concerning therepresentation of certain employees of the Employer within the mean-ing of Section 9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer is engaged in the manufacture and distributionof heavy-duty trucks at its principal plant and general offices atClintonville,Wisconsin.The Petitioner described the unit it seeksas:All salaried office employees at the Clintonville works excludingexecutives,field representatives, officemanagers, departmentheads and supervisors, professional and confidential employeesas defined in the Act, and guards and other employees excludedunder the, Act.The number of employees whom the Petitioner considers to be withinthis unit description is approximately 200.All of them work in the8 Acme BrewingCompany,etal.,72 NLRB 1005, 1006;Brewery Proprietors of Mil-waukee,Wisconsin,et al.,62NLRB 163; see alsoThe PantasoteCompany,103 NLRB1271.Althoughquestions regarding showingsof interest are not litigable, the Boardwill normally,on its own motion, dismiss apetition if it is satisfied that a petitioner'sinterest in holding an election is inadequateto justify the admnistrative burden involved.662353-63-vol. 138-26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame office area, and all punch timeclocks.They work an 8-hour day,but those whose duties require them to deal frequently with plantpersonnel work the same hours as the plant, 7:30 to 4 pm, with a half-hour lunch.The others work from 8 am to 5 pm, with an hour forlunch.They are all salaried.The parties agree that approximately140 employees are in classifications presently within the scope of thePetitioner's request or who should now be added to such a unit.4There are two major areas of disagreement between the parties asto inclusions within the unit : (1) about 11 employees in four classi-fications who have been previously included in the unit but whom theEmployer would now exclude for various reasons; and (2) some 50employees who have not recently been considered as being within theunit but who the Petitioner contends occupy positions which properlybelong within the scope of an office unit. These 50 employees werethe subject of the Petitioner's earlier motion for clarification whichthe Board dismissed.Classifications Presently IncludedThe four classifications constituting the group previously coveredbut which the Employer would now exclude are :1.Junior layout draftsmen:The Employer contends that they areeither professional or technical employees who should, in either event,be excluded.They are required to have a working knowledge ofmechanical, structural, and electrical layout drafting; be familiarwith manufacturing procedures, machine shop practices, assembly, in-spection, and test methods, and must be able to read complicated blue-prints.They have no responsibility for design, but are expected tomake recommendations concerning revisions in layouts.They pre-pare layouts of trucks, parts, etc., from general instructions and datafurnished by a design engineer.The job description for this classi-fication states that the educational requirements are a college educa-tion or 4 years' equivalent of college training.None of the personsoccupying this position does in fact have a college degree.We findthat the junior layout draftsmen do not meet the requirements estab-lished by Section 2(12) of the Act for "professional employees," butthat their work is of a technical nature involving some independentjudgment and requiring the exercise of specialized training usuallyacquired in colleges or technical schools or through special courses.'* This number includes some employees who have apparently not been previously in-cluded but who the Employer agrees are properly part of an office unit.They are thesecretaries to the advertising manager, service manager, director of process engineeringand director of material control ; a typist ; a material follow-up clerk ; a card analystclerk;and four order planners.67ritton Industries of Maryland,Incorporated,125 NLRB 722,andWaldorf InstrumentCompany,122 NLRB 803, 805. FWD CORPORATION389past 12 years, their working conditions and skills are similar to thoseof other employees properly within the unit, and no union is seekingto represent a separate unit of technical employees.We find, there-fore, that the junior layout draftsmen are technical employees whohave a sufficiently close community of interest with the office employeesto warrant their inclusion within the unit.'2.Clerk-billing and typist:This employee operates billing ma,,chines, applies discount rates, calculates excise and transportationtaxes, and types tax returns and other special confidential reports.She is assigned to the accounting department.The Employer con-tends that she should be excluded as a confidential employee in viewof the nature of the information available to her in her work.Wefind that she is not a confidential employee since she does not assistor act in a confidential capacity to persons who formulate, determine,and effectuate management labor relations policy 7We shall includeher in the unit.3.Receptionist-secretary, industrial relations department:Thisemployee acts as a receptionist whose duties are to prescreen job ap-plications and to transcribe dictation in the industrial relations de-partment.Another secretary in the same department acts as theassistant to the supervisors in this department, and is presently ex-cluded as confidential.The Employer would exclude the receptionistalso as a confidential employee.We are satisfied that her principalfunction is to act as a receptionist and that her work is primarily non-confidential.We shall include her in the unit.4.Supervisor, printing division:The Employer's job descriptiondefines this position as having semi-routine duties involving the useof duplicating machines and the assignment of work in accordancewith job tickets.There are from three to six other people working inthe printing division.The job is primarily manual, involving the ac-tual running and use of the various copying machines, and the super-vision merely entails distributing work to other employees in accord-ance with the availability of the machines.The occupant does notappear to have the authority to responsibly direct the work of others orto make effective recommendations regarding their status.We find,contrary to the Employer's position, that this employee is not a super-visor and we shall include her in the unit.Classifications Presently ExcludedThere were at the time of the first hearing approximately 50 em-ployees who were excluded from the bargaining unit, all of whom thePetitioner would include.Their names and job positions were num-bered in exhibits admitted in evidence at the first hearing and for9 Cf.The Sheffield Corporation,134 NLRB 1101.7Vulcanized Rubber and Plastics Company, Inc.,129 NLRB1256, 1259. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDease ofidentification, the numbers identifying each person will be usedin this Decision.Since the first hearing, four employees (Nos. 18,22) 23, and 28) have been transferred to jobs within the unit; threeemployees (Nos. 7, 40, and 43) have left the Employer's employ ; andthree employees have been newly added (Nos. 52, 53, and 54). Thesethree and the remaining employees are in classifications which theEmployer considers to be professional, technical, confidential, mana-gerial, or supervisory.At the first hearing, the Employer contendedas a general ground for excluding many of these employees that theywere then being paid a salary higher than the rate ranges set forth inthe latest agreement and that they would otherwise be adversely af-fected with respect to seniority and certain fringe benefits if they wereincluded within the unit.We agree with the Petitioner that neitherof these considerations is decisive as to whether the presently excludedemployees should now be added to, or be reinstated within, the bargain-ing unit, since their rates of pay and fringe benefits are matters to bebargained about if it is decided that they should be included withinthe existing unit based on their general community of interests withother employees in the unit.An undisclosed number of the 50-or-soemployees involved herein were formerly considered to be within thecertified unit, but were removed by the Employer at various times uponits representation to the Union that their duties had been changed ortheir salaries increased beyond the rate ranges prescribed in theagreement.There remains for consideration the question of their status in thelight of the specific grounds set forth by the Employer.Marketing division:The Employer would exclude 10 employeesassigned to this division :R. Prichard (No. 50) is employed as assistant branch manager atDuncan, Oklahoma, and was assigned to the Employer's plant atClintonville for a 6-month training period. In view of his temporaryassignment at the Clintonville Works, we shall exclude Prichard fromthe unit.F. Goerlinger (No. 42), service and maintenance instructor, is re-sponsible to the service manager for the training and development ofdealers, customers, and service trainees regarding the service of theEmployer's equipment.He conducts training sessions both in thefield and at the Employer's plant.He is used on field assignmentsonly when it is not expedient to use a field service man.Despite theEmployer's contention that he is a professional employee, we find thathis work does not meet the requirements of Section 2(12) of the Actand we shall include him in the unit.G. Backes (No. 19) is referred to as a divisionsalesmanager by theEmployer and as a sales correspondent by the Petitioner.He corre-sponds with franchise dealers in Latin America regarding the Em- FWD CORPORATION391ployer's products.The Employer asserts he supervises two employees,one in Mexico City and another in Brazil. In the absence of specificevidence as to the scope of his responsibilities and duties with respectto these employees, we find that he is not a supervisor or a managerialemployee and shall include him in the unit.The remaining employees in dispute in the marketing division are :Christianson (No. 16), Sengstock (No. 17), Schroeder (No. 20) andScheider (No. 21), sales correspondents; Marcy (No. 51), contractadministrator; Hill (No. 29), technical writer; and Roemer (No. 1),catalogs and specifications.They have no supervisory functions butthe Employer contends that some of them are managerial or "fieldrepresentatives." In the absence of any evidence that any of these em-ployees satisfies the Board's definition of a managerial employee oractually serves as a field representative outside of the Employer'splant, we include them in the unit.Product scheduling department :J. Eggleston (No. 39) is classified as a product planner.He main-tains records of inventory and materials requirements and expeditesthe production of critical parts likely to affect contract schedules.Asthe record discloses that his work is neither managerial nor super-visory, we shall include him in the unit.Material control department:L. Stichman (Ne. 25) is classified as purchased parts supervisor.He is under the supervision of the manager of material control, help-ing to administer the Employer's system of parts control as well asmaintaining inventory records.The Employer stated that he pos-sesses the authority tp hire and discharge at least two employees underhim and has indirect supervision over two other employees.We find heis a supervisor and shall exclude him from the unit.Colyar (No. 24), Hedtke (No. 27), Marotz (No. 38) and Huebner(No. 26) are classified as material specialists.Each is said to super-vise one employee, apparently an assistant engaged in doing similarwork. It appears that the authority exercised over them is routine,and we therefore And that these employees are to be included.Knapp (No. 2) is assistant scheduling supervisor, laying out workfor the stock chasers.Although he is authorized to act for his super-visor in the latter's absence, his authority when doing so is apparentlylimited.We include him in the unit.Loberg (No. 3) and Green (No. 4) are dispatchers for the machineshop, but are also sometimes referred to as foremen-trainees or assistantforemen.Whatever their actual title, they apparently do not sub-stitute for a production foreman since they are assigned to an officedepartment. In the absence, of any supervisory duties, we include themin the unit.Office of the treasurer : 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDCollier (No. 32) is the assistant credit manager under the supervisionof the assistant treasurer.He investigates customer and dealer credits,determining within the limits of established policy, terms, andamounts of credit.The record indicates that he does not possess anysupervisory authority, and we shall accordingly include him in theunit.Scheel (No. 34), chief file clerk, is responsible for microfilming andstorage of fiscal records.She does not supervise any employees andthe material she is responsible for does not include files relating tolabor relations.She is neither a supervisor nor a confidential em-ployee, and we shall include her in the unit.Steinbach (No. 30), cost and profit analyst, is supervised by thecost accountant.He is responsible for corporate cost and price controland does all the technical work required thereby.His job descriptiondoes not include any supervisory duties, but the Employer maintainsthat he is responsible for the work of two employees.One of these isa clerk who works for him on a part-time basis and the other is Jepson(No. 31), sales order pricer, whom the Employer also considers to be asupervisor although he apparently has no supervisory functions at all.We shall include Steinbach and Jepson in the unit since the recorddoes not substantiate that they possess or exercise any supervisoryfunctions.Myszka (No. 33), assistant manager, accounting section, is underthe general supervision of the assistant comptroller.He prepares orsupervises the preparation of accounting data relating to sales, costof goods, and other fiscal information.He has five or six employees inhis unit whom he responsibly directs.We find that he is a supervisorand exclude him from the unit.S.Miller (No. 44) is supervisor of the tabulating department, incharge of all tabulating equipment. IIe supervises 10 or 12 machineoperators and key punch operators, responsibly directing their work.We shall exclude him as a supervisor.Purchasing department:Stromberg (No. 35) and Billings (No. 36) are classified by theEmployer as section chiefs of purchasing for the material and specialequipment sections.The Petitioner characterizes their classification asthat of buyers.Each has one employee in his section who apparentlyassists in detail work. In the absence of evidence that Stromberg orBillings possess or exercise authority to direct other than routine work,we shall include them in the unit.'Fandrey (No. 37) is classified as manager of surplus and salvage.He is supervised by the director of purchasing and makes recom-mendations with respect to selling or converting surplus and salvagegoods back into production.These responsibilities do not establish8American Radiator&Standard Sanitary Corporation,119 NLRB 1715, 1717. MD-CORPORATION393'that he is a managerial employee.9He does not supervise any em-ployees in the office, but on occasion, when he goes into the plant and'requires that material be moved or inventoried, he may request plantemployees to do such work.At most, this consumes about 5 percentof his time.We find that he is not a supervisor and shall include himin the unit.Design analysis and estimating department:Riemer (No. 15) is the design analysis supervisor, reporting to thedesign analysis and estimating director.He has five employees in hissection.Since he appears to responsibly direct on a full-time basis asubstantial number of employees, we shall exclude him as a supervisor.Lewis (No. 13), Westphal (No. 9), Wolff (No. 53), and Lemke(No. 52) are design analysts in Reimer's section.They regularly pre-pare recommendations for redesign, working closely with projectengineers and market managers.Their job descriptions do not callfor any supervisory functions.We shall include them in the unit.Hoffman (No. 14) and Zingler (No. 11) are classified as estima-tors.They prepare estimates on products assigned to them by thesupervisor of estimating.There is no evidence that either of thempresently supervises anyone and, in fact, another estimator is ad-mittedly within the bargaining unit.We shall include the estimators,in the unit.Engineering division :Kuckuk (No. 5) is classified as parts number and standards clerk.He issues numbers for all parts used in designing new units, keepsmanuals and other books of specification.A witness for the Employertestified that Kuckuk supervises a typist. In the absence of morespecific evidence as to the nature of his supervisory duties, we findthat he is not a supervisor and shall include him in the unit.Brusewitz (No. 6), specifications supervisor, is responsible for thepreparation of bills of material for trucks and optional equipment.He checks items listed on sales orders and prepares various reports.He supervises at least three employees and may effectively recommendpay increases for them.We find that he is a supervisor and excludehim from the unit.Manufacturing engineering :Jozwiak (No. 54) and Mauel (No. 10), methods analysts, establishthe methods and processes used in manufacturing the Employer'sproducts.Magee (No. 8) is a methods analyst or engineer who pre-pares proposals for changes in the physical layout of the plant. Theyare not shown to possess or exercise any supervisory functions overother employees, and we shall include them in the unit.Kort (No. 41) is a tool designer.He designs and makes drawingsof jigs and fixtures.The Employer asserts that he is a professionaleK trap County Automobile Dealers Association,124 NLRB 933. 394DECISIONSOF NATIONAL LABORRELATIONS BOARDemployee.The skills he exercises have been learned in specializedtraining, but are not necessarily acquired in a course of professionalstudy.We find that he is, at most, a technical employee and shallinclude him in the unit.J.Miller (No. 12) is a process engineer under the supervision ofthe manager of the industrial engineering department.He supervisesseveral persons, including Jozwiak and Mauel, and is responsible fortheir ratings and for recommending their hire and discharge.Wefind that he is a supervisor and exclude him from the unit.Engineering department :Mueller,Hess, Sousek, Dicek, and Doran (Nos. 45 through 49)are classified as junior designers.They are required to design com-plex layouts of trucks, parts, or equipment from instructions, anddata furnished them.The education required is either a B.S. degreefrom an engineering school, or if not a graduate, then high schoolmathematics and physics courses plus completion of certain mechan-ical and engineering drawing courses offered by the University ofWisconsin. In lieu of graduation from an engineering school, 6 yearsof drafting and technical experience is deemed to be satisfactory.The Employer contends that they are professional employees, butneither their education nor specific duties indicate satisfaction withthe requirements of Section 2(12) of the Act.We find that they aretechnical employees and include them in the unit."Under these circumstances, we find that the 50 or so employees pres-ently considered by the Employer to be excluded from the certifiedunit on the ground that they are "staff employees" do in fact possessemployment interests which are substantially similar to those of em-ployees who are within the unit and, except for those whom we havefound above to be supervisory employees, may approximately be addedto the existing salaried office unit.Some of these individuals havenever been considered as within the unit; others have at one time beenincluded, but were thereafter removed as their jobs were reclassifiedor as they were promoted beyond the rate ranges established by thebargaining agreements; certain of these employees were removed fromthe unit as recently as 1960, just prior to the time that the Petitionersought to have the Board clarify the certified unit. In view of themany changes in personnel and job classifications which have takenplace since 1942, the frequency with which employees have been shiftedinto and outside the unit, and the difficulty of determining when anyparticular job classification or employee has been considered as beingwithin the unit, we believe that there is no identifiable fringe group ofemployees whose positions have always been excluded from the certi-fied unit.Thus, even under theZiacase, 108 NLRB 1134, which has10Allis Chalmers Manufacturing Company, Pittsburgh Works,128 NLRB 87, 88;Wal-dorf Instrument Co., supra. ALLURE SHOE CORPORATION395in any event been modified in this respect," we would not have directeda separate election for these so-called "staff employees."Accordingly, we find that the following employees of the Employerat its Clintonville,Wisconsin, plant constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9(b) of theAct:12All salaried office employees, excluding executives, field representa-tives, office managers, department heads, professional and confidentialemployees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]n D.V. Displays Corp,134 NLRB 568."Included within the general coverage of the unit are those employees and classifica-tions specifically found above as being appropriately part of a salaried office unit.Ofcourse, the inclusion within the unit of any particular job title or Individual does not meanthat similar jobs or these employees,Ifpromoted or reclassified,are to be automaticallyexcludedIn all cases,the proper test for exclusion from the unit is whether the in-dividual,although a salaried office employee,iswithin a category specifically excludedfrom the above unit description.Allure Shoe CorporationandLocal 885, Retail,Wholesale andDepartment Store Union,AFL-CIOandCipriano C. Dopico,Paulina Garcia.Cases Nos. 12-CA-1937, 12-CA-1982, 12-CA-2007, 12-CA-2127, and 12-CA-2132.August-31, 1962DECISION AND ORDEROn May 22, 1962, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Interme-diate Report.He also found that the Respondent had not engagedin certain other unfair labor practices, and recommended dismissal ofthe complaint as to them. Thereafter, the Respondent and Local 885,Retail,Wholesale and Department Store Union, AFL-CIO, filed ex-ceptions to the Intermediate Report and supporting briefs.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-i Local 885'sexceptions and briefs were filed on behalf of Itself and on behalf ofSamuel Rivera,Gladys Rivera,Ana Canut,Alejandrina Zamora, Paulina Garcia, andAlphonso Delgado.138 NLRB No. 47.